Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendments dated 10/9/20 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-5 and 8-13 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 9, and 10 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity,
in terms of performing
[…]
receive [a] motion image […];
determine a first motion parameter value of the motion image by analyzing motion speeds or bending angles of the repeated bending motions;
convert the first motion parameter value to a second motion parameter value by changing the analyzed motion speeds or the analyzed bending angles: and
display the training motion image having the second motion parameter value […] to encourage the user to move the body part together with the displayed training motion image.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a camera, display, memory, processor, goniometer, acceleration sensor, and/or a transmitter these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a camera, display, memory, processor, goniometer, acceleration sensor, and/or a transmitter these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 19 in Applicant’s specification.

	
	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20160331304 A1 by Libey et al (“Libey”), in view of PGPUB US 20050137648 A1 by Cosendai et al (“Cosendai”).
In regard to Claims 1, 9, and 10, Libey teaches a rehabilitation training device, comprising:
[an infrared sensor] configured to capture a motion image of a body part of a user, the body part being configured with two parts joined by a joint, the motion image 
corresponding to repeated bending motions of the body part;
	(see, e.g., paragraph 28 in regard to infrared sensor; see, e.g., paragraph 40 in regard to detecting the angle of the hand relative to the forearm);
a display configured to display a training motion image of the body part;
(see, e.g., Figure 1, selection 104);
a memory configured to store computer readable instructions; and a processor configured to execute the computer readable instructions so as to:
(see, e.g., Figure 1, selection 102);


(see, e.g., paragraph 28); 
determine a first motion parameter value of the motion image by analyzing motion speeds or bending angles of the repeated bending motions;
(see, e.g., paragraph 40 in regard to computing angle(s) and paragraph 33 in regard to computing speed(s) in regard to hand position);
convert the first motion parameter value to a second motion parameter value by changing the analyzed motion speeds or the analyzed bending angles; and
		(see, e.g., paragraphs 37-38 in regard to computing metrics based on hand position information);
		display the training motion image having the second motion parameter value on the display to encourage the user to move the body part together with the displayed training motion image.
		(see, e.g., paragraph 38 in regard to selecting a different set of motion prompts based on the computed metric).

Furthermore, to the extent to which the otherwise cited prior art may fail to specifically teach employing a camera to obtain motion data of the subject’s body part(s), however, in an analogous reference Cosendai teaches that feature (see, e.g., paragraph 79);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the camera as taught by Cosendai to obtain the motion data taught by the otherwise cited prior art, in order to more easily capture the motion data of the subject’s body part(s).

In regard to Claim 2, see rejection of Claim 1.
In regard to Claims 3-4 and 11-12, Libey teaches this feature in terms of employing an augmented reality headset for the display.  See, e.g., paragraph 27.
In regard to Claim 5, Libby teaches repeated trials.  See, e.g., paragraph 44.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Libey, in view of Cosendai, further in view of PGPUB US 20160198998 A1 by Rahimi et al (“Rahimi”).
In regard to Claims 8 and 13, to the extent that the otherwise cited prior art may fail to specifically teach employing goniometers and accelerometers used to characterize the motion of a subject’s body parts, however, in an analogous reference Rahimi teaches this feature (see, e.g., paragraph 38).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the sensors as taught by Rahimi to the device taught by the otherwise cited prior art, in order to better characterize the subject’s motion.

Response to Arguments
Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    393
    742
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicant’s claims are directed to collecting data via generic sensors (e.g., camera images and sensor data), analyzing that data using a generic computing device (e.g., determining various motion parameters), and then providing an output via a generic display (e.g., displaying a training motion image).  Claims directed to such subject matter have been held to be patent ineligible by the CAFC in, e.g., Electric Power Group and University of Florida Research.  Furthermore, Applicant’s claimed subject matter is also directed to training an individual by employing a computer program and claims directed to such subject matter have been held to be patent ineligible by the CAFC in its (non-precedential) decision in In re Noble Systems Corporations.  Specifically, in regard to Applicant’s argument that it has claimed a “particular machine” Applicant’s argument is unpersuasive because claiming a generic Ultramercial in this regard.
	Applicant’s arguments in its Remarks in regard to the art rejections are moot in light of the new art rejections made supra, which were necessitated by Applicant’s amendments.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715